911 F.2d 819
286 U.S.App.D.C. 77
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Arthur BROCKINGTON, Jr., Petitioner,v.BAY STATE BEEF COMPANY and Liberty Mutual Insurance,Employer/Carrier, Respondent,Lawrence W. Rogers, Director, Office of Workers'Compensation Programs, U.S. Department of Labor, Respondent.
No. 89-1663.
United States Court of Appeals, District of Columbia Circuit.
Aug. 27, 1990.

Before BUCKLEY, SENTELLE and CLARENCE THOMAS, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This petition for review was considered on the record on a petition for review of an order of the U.S. Department of Labor, Benefits Review Board, and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir.Rule 14(c).  It is


2
ORDERED AND ADJUDGED that the petition for review from the Benefits Review Board's decision and order, filed August 31, 1989, be denied.  The Benefits Review Board's decision was based on substantial evidence in the record.   See O'Keefe v. Smith, Hinchman and Grylls Associates, Inc., 380 U.S. 359, 362 (1965) (per curiam);  Parklands, Inc. v. Director, OWCP, 877 F.2d 1030, 1035 (D.C.Cir.1989).  Furthermore, petitioner's assertion that his May 1986 written claim was timely because he only became aware in March 1986 that his work-related injury would diminish his wage-earning capacity, is not properly before this court since petitioner did not first raise this issue at the agency level.   See Unemployment Compensation Comm'n v. Aragon, 329 U.S. 143, 155 (1947);  Safir v. Kreps, 551 F.2d 447, 452 (D.C.Cir.), cert. denied, 434 U.S. 820 (1977).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.